976 F.2d 46
298 U.S.App.D.C. 98
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.HALMAN, S.A., et al., Appellants,v.UNITED STATES of America.
No. 92-5178.
United States Court of Appeals, District of Columbia Circuit.
Aug. 31, 1992.

Before BUCKLEY, SENTELLE and KAREN LeCRAFT HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary affirmance, the opposition thereto and the reply, it is


2
ORDERED that the motion be granted for the reasons stated in this court's opinion in  Industria Panificadora, S.A. v. United States, 957 F.2d 886 (D.C.Cir.1992) (per curiam), reh'g denied, No. 91-5147 (D.C.Cir. Apr. 15, 1992), petition for cert. filed, 61 U.S.L.W. 3061 (U.S. July 10, 1992) (No. 92-76);  accord Goldstar (Panama), S.A. v. United States, No. 91-2229, 1992 WL 131907 (4th Cir., June 16, 1992).   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.